Name: Commission Regulation (EEC) No 2941/82 of 3 November 1982 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 308/ 18 Official Journal of the European Communities 4. 11 . 82 COMMISSION REGULATION (EEC) No 2941/82 of 3 November 1982 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as amended by Regulation (EEC) No 3523/81 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor ­ The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 5 November 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 November 1982. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . O OJ No L 355, 10 . 12. 1981 , p . 26 . 4. 11 . 82 Official Journal of the European Communities No L 308/ 19 ANNEX Code NIMEXE Description Amount of unit values per 100 kg net code headmS No Bfrs/Lfrs Dkr DM FF £ Irl IL Fl £ 1.1 dolili I 07.0 , A  New potatoes 1 392 2521 1 72-92 202-61 21-15 40 794 80-43 16-98 1.2 Ã wÃ »jÃ l »7.01 D I Cabbage lettuce 3 652 662-66 188-56 532-35 55-39 107 883 204-74 43-86 1.3 Hi-I/ I 07.01 F II Beans of the species Phaseolus 3 211 582-62 165-79 468-06 48-70 94 853 180-01 38-56 1.4 ex 07.01-54 ex 07.01 G II Carrots 473 85-66 24-78 68-85 7-18 13 862 27-33 5-77 1.5 ex 07.01-59 ex 07.01 G IV Radishes 5 680 1 027-18 297-62 824-63 86-49 167 437 328-48 69-43 1.6 07.01-63 ex 07.01 H Onions (other than sets) 447 81-23 23-11 65-26 6-79 13 225 25-09 5-37 1.7 07.01-67 ex 07.01 H Garlic 8 288 1 503-49 427-83 1 207-85 125-69 244 772 464-52 99-52 1.8 07.01-71 07.01 K Asparagus 20 001 3 628-45 1 032-52 2 914-97 303-33 590 111 1 121-07 240-19 1.9 07.01-73 07.01 L Artichokes 4 078 737-57 213-71 592-13 62-10 120 229 235-87 49-85 1.10 O7.OI-77 ) 07.01 M Tomatoes 1 961 355-90 101-27 285-92 29-75 57 941 109-96 23-55 1.11 M 07,1 P I Cucumbers 2 754 499-64 142-18 401-39 41-76 81 343 154-37 33-07 1.12 07.01-93 07.01 S Sweet peppers 2 404 436-25 124-14 350-47 36-47 71 024 134-78 28-87 1.13 07.01-94 ex 07.01 T Aubergines (Solanum melongena L.) 4 451 807-55 229-80 648-76 67-51 131 471 249-50 53-45 1.14 07.01-96 ex 07.01 T Vegetable marrows (including courgettes (Cucurbita pepo L. var. medullosa Alef.) 1 579 286-48 81-52 230-15 23-94 46 640 88-51 18-96 1.15 ex 07.01-99 ex 07.01 T Celery stalks and leaves 937 169-52 49-12 136-09 14-27 27 634 54-21 11-46 2.1 08.01-31 ex 08.01 B Bananas , fresh 1 621 294-23 83-72 236-37 24-59 47 902 90-90 19-47 2.2 ex 08.01-50 ex 08.01 C Pineapples , fresh 3 651 662-39 188-49 532-14 55-37 107 838 204-65 43-84 2.3 ex 08.01-60 ex 08.01 D Avocados, fresh 5 809 1 053-79 299-87 846-58 88-09 171 560 325-58 69-75 2.4 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 13 159 2 387-29 679-33 1 917-86 199-57 388 657 737-59 158-02 2.5 08.02 A I Sweet oranges , fresh : 2.5.1 08.02-02 08.02-06 08.02-12  Sanguines and semi-sanguines 2 294 414-85 120-20 333-05 34-93 67 623 132-66 28-04 08.02-16 2.5.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 1 943 352-61 100-34 283-27 29-47 57 405 108-94 23-34 2.5.3 08.02-05 08.02-09 08.02-15 08.02-19  others 1 479 271-14 76-04 215-29 22-39 43 384 82-99 17-72 2.6 ex 08.02 B Mandarins including tangerines and satsumas, fresh ; clementines, wilkings and other similar citrus hybrids , fresh : 2.6.1 08.02-29  Monreales and Satsumas 1 576 285-93 81-36 229-70 23-90 46 550 88-34 18-92 2.6.2 08.02-31  Mandarins and Wilkings 1 395 253-38 72-96 202-89 21-20 40 696 80-30 17-02 2.6.3 08.02-32  Clementines 3 021 548-15 155-98 440-36 45-82 89 241 169-36 36-28 2.6.4 08.02-34 i 08.02-37 f  Tangerines and others 3 007 545-60 155-25 438-31 45-61 88 825 168-57 36-11 No L 308/20 Official Journal of the European Communities 4. 11 . 82 Code NIMEXE CCT heading No Description Amount of unit values per 100 kg net code Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 2.7 ex 08.02-50 ex 08.02 C Lemons, fresh 1 671 303-13 86-26 243-52 25-34 49 351 93-65 20-06 2.8 ex 08.02 D Grapefruit, fresh : 2.8.1 ex 08.02-70  white 2 176 394-83 112-35 317-20 33-00 64 280 121-99 26-13 2.8.2 ex 08.02-70  pink 2 527 458-51 130-47 368-35 38-33 74 647 141-66 30-35 2.9 08.04-11 08.04-19 08.04 A I Table grapes 2 475 449-03 127-77 360-74 37-53 73 104 138-73 29-72 08.04-23 2.10 08.06-13 08.06-15 08.06 All Apples 1 663 301-68 85-84 242-36 25-22 49 114 93-21 19-97 08.06-17 2.11 08.06-33 08.06-35 08.06-37 08.06 B II Pears 1 044 189-44 53-90 152-19 15-83 30 842 58-53 12-54 08.06-38 2.12 08.07-10 08.07 A Apricots 961 174-59 49-99 139-70 14-51 28 149 54-95 11-68 2.13 ex 08.07-32 ex 08.07 B Peaches 5 742 1 052-76 295-27 835-93 86-94 168 449 322-22 68-82 2.14 ex 08.07-32 ex 08.07 B Nectarines 4 938 896-67 258-22 718-00 75-02 144 020 284-17 60-25 2.15 08.07-51 1 08.07-55 i 08.07 C Cherries 4 191 758-00 219-63 608-53 63-82 123 559 242-40 51-24 2.16 08.07-71 I 08.07-75 f 08.07 D Plums 5 708 1 035-60 294-69 831-96 86-57 168 599 319-96 68-55 2.17 08.08-11 1 08.08-15 f 08.08 A Strawberries 23 156 4 200-78 1 195-39 3 374-77 351-18 683 899 1 297-90 278-07 2.18 08.09-11 ex 08.09 Water melons 740 135-73 38-07 107-77 11-20 21 718 41-54 8-87 2.19 08.09-19 ex 08.09 Melons (other than water melons) 2 742 497-51 141-57 399-68 41-59 80 997 153-71 32-93 2.20 ex 08.09-90 ex 08.09 Kiwis 13 779 2 499-77 711-34 2 008-23 208-97 406 969 772-34 165-47